CADWALADER, District Judge.
The testimony of the bankrupt was excluded by the register, on the supposed authority of my decision in Bechtel’s Case, [Case No. 1,204.] At the time of that decision (16th December, 1871), the act of the legislature of Pennsvl-vania, of 15th April, 1869, was not considered in force in this court. The act of congress of 10th July, 1S62, [12 Stat. 58S, c. ISO,] making the laws of the state the rule of decision as to the competency of witnesses, did not apply to a law of the state subsequently enacted. But the Revised Statutes, (section S58,) re-enact the law of 1862, so as to include all state laws on the subject, prior to 1st December, 1S73. The state law of 15th April, 1869, [P. L. 30,] therefore, furnishes the rule of decision in the present case.
The case will be recommitted, in order that the bankrupt’s testimony in support of the wife’s claim may be taken. Whether the claim can be sustained upon his unsupported testimony is a question which it would be premature to consider, and which, indeed, may never arise. It will, however, perhaps be important to consider hereafter what proof, if any, of the time when the alleged note was signed can be adduced, and what proof, if any, that his cash in hand was increased at the time or times in question. The general views expressed by the register seem to be correct; and he will decide provisionally as to their applicability to the case.